Per Curiam.
It is well settled that an appeal will lie to this court from a judgment rendered on default in a municipal court, and that the judgment may be reversed if the evidence offered in support of the complaint is not sufficient to make out a cause of action. Hurry v. Coffin, 11 Daly, 180; Spiero v. Metropolitan Street R. Co., 14 Misc. Rep. 21; Schwartz v. Schendel, 24 id. 733.
In the case at bar the plaintiff failed to show in any way that the goods sold were her property, or that the transaction was had *633by her, or on her account, with the defendants. Her testimony shows that the sale was made by her husband, but what interest she had in the matter is not disclosed. In view of the conclusion which we have reached that the proofs fail to sustain the judgment it is unnecessary to consider the other questions raised on the appeal.
Present: Beekman, P. J., Giegerich and O’Gorman, JJ.
Judgment reversed and new trial ordered, with costs to appellants to abide event.